NUMBER 13-19-00559-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

                   IN RE ALTON DILWORTH
____________________________________________________________

                On Petition for Writ of Mandamus.
____________________________________________________________

                            MEMORANDUM OPINION
                Before Justices Benavides, Longoria, and Perkes
                  Memorandum Opinion by Justice Longoria 1

        Relator Alton Dilworth, proceeding pro se, filed a petition for writ of mandamus in

the above cause on November 1, 2019. Through this petition, relator appears to ask this

Court to issue a writ of mandamus ordering the judge of the trial court and the district

clerk to process and forward relator’s article 11.07 petition for writ of habeas corpus to

the Texas Court of Criminal Appeals. We dismiss this original proceeding for lack of

jurisdiction.




        1 See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions); id. R. 52.8(d)
(“When granting relief, the court must hand down an opinion as in any other case,” but when “denying relief,
the court may hand down an opinion but is not required to do so.”).
                                 I. STANDARD OF REVIEW

       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both requirements, then the petition for writ of mandamus should be denied. State ex

rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. The relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); id. R. 52.7(a) (specifying the required contents for

the record). Relator’s petition for writ of mandamus fails to meet these requirements.

                                     II. JURISDICTION

       Article V, Section 6 of the Texas Constitution specifies the appellate jurisdiction of

the courts of appeals, and states that the courts of appeals “shall have such other

jurisdiction, original and appellate, as may be prescribed by law.” TEX. CONST. art. V, §

                                             2
6.   This Court’s original jurisdiction is governed by section 22.221 of the Texas

Government Code. See TEX. GOV’T CODE ANN. § 22.221 (West, Westlaw through 2017

1st C.S.); see also In re Cook, 394 S.W.3d 668, 671 (Tex. App.—Tyler 2012, orig.

proceeding).    In pertinent part, this section provides that we may issue writs of

mandamus and “all other writs necessary to enforce the jurisdiction of the court.” Id. §

22.221(a). This section also provides that we may issue writs of mandamus against

specific judges, including “a judge of a district, statutory county, statutory probate county,

or county court in the court of appeals’ district,” a “judge of a district court who is acting

as a magistrate at a court of inquiry . . . in the court of appeals district,” or an associate

judge of a district or county court appointed under the family code. See id. § 22.221(b).

       Relator’s petition seeks mandamus relief against the District Clerk of De Witt

County. However, we do not have original jurisdiction against a district clerk unless

necessary to enforce our jurisdiction, and relator has not demonstrated that the requested

relief is necessary for this purpose. See generally id. § 22.221; In re Richardson, 327
S.W.3d 848, 851 (Tex. App.—Fort Worth 2010, orig. proceeding); In re Phillips, 296
S.W.3d 682, 684 (Tex. App.—El Paso 2009, orig. proceeding); In re Washington, 7
S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). Further, we

have no jurisdiction to grant the relief requested by relator with respect to a pending article

11.07 writ. See TEX. CODE CRIM. PROC. ANN. art. 11.07; see generally Padieu v. Ct. of

Apps. of Tex., Fifth Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (orig.

proceeding) (delineating the limited jurisdiction possessed by intermediate appellate

courts pertaining to article 11.07 applications for writs of habeas corpus); see also In re

Madrigal, No. 11–17–00093–CR, 2017 WL 1453807, at *1 (Tex. App.—Eastland Apr. 20,

2017, orig. proceeding) (per curiam) (mem. op., not designated for publication). If an

                                              3
applicant finds it necessary to complain about the processing of an article 11.07

application for writ of habeas corpus, the applicant may seek mandamus relief directly

from the Texas Court of Criminal Appeals. See, e.g., Benson v. Dist. Clerk, 331 S.W.3d
431, 432–33 (Tex. Crim. App. 2011) (per curiam); Gibson v. Dallas Cty. Dist. Clerk, 275
S.W.3d 491, 491–92 (Tex. Crim. App. 2009) (per curiam); In re Watson, 253 S.W.3d 319,

320 (Tex. App.—Amarillo 2008, orig. proceeding); see also In re Provost, No. 14-19-

00374-CR, 2019 WL 2144778, at *1 (Tex. App.—Houston [14th Dist.] May 16, 2019, orig.

proceeding) (mem. op., not designated for publication).

                                      III. CONCLUSION

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not established this Court’s

jurisdiction over the relief sought. Accordingly, the petition for writ of mandamus is

dismissed for want of jurisdiction.

                                                            NORA L. LONGORIA
                                                            Justice


Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed this
5th day of November, 2019.




                                            4